     Case 3:19-cv-00363-CAB-JLB Document 17 Filed 12/11/19 PageID.100 Page 1 of 1




           MINUTE ORDER OF THE UNITED STATES DISTRICT COURT

                        SOUTHERN DISTRICT OF CALIFORNIA



Case Name: Montalvo v. Diaz                           Case Number: 19cv363-CAB-JLB

Hon. Cathy Ann Bencivengo         Ct. Deputy Lori Hernandez       Rptr Tape:   [Reporter Tape]



On November 13, 2019, this Court issued an Order to Show Cause (“OSC”) regarding why the
case should not be dismissed for failure to prosecute. [Doc. No. 13.] On December 10, 2019,
Plaintiff filed Waivers of Service as to Defendants Allison, Ndoh, and Diaz. [Doc. Nos. 14-16.]
Therefore, the OSC is HEREBY VACATED.

Date: December 11, 2019                                                          Initials: AET
